Citation Nr: 1044352	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-21 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation greater than 20 percent for service-
connected residuals of a right knee meniscal injury with 
patellofemoral syndrome and degenerative joint disease (DJD) 
(also referred to as a right knee disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from January 1981 to March 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied the benefits sought on 
appeal.  During the pendency of his appeal, the Veteran moved to 
the Kentucky, and his appeal was transferred to the RO in 
Louisville, Kentucky.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of a right knee meniscal injury with 
patellofemoral syndrome and DJD is not manifested by extension 
limited to 20 degrees, or flexion limited to 15 degrees, even 
taking into account his complaints of pain, nor has he been shown 
to have ankylosis, severe recurrent subluxation or lateral 
instability, and/or impairment of the tibia and fibula with 
marked right knee disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a right knee meniscal injury with patellofemoral 
syndrome and DJD have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-
4.45, 4.71a, Diagnostic Codes 5256 to 5262 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence that 
claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the claimant with notice of what evidence 
not previously provided will help substantiate his/her claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Veteran filed his claim seeking an increased rating for his 
service-connected knee disorder in May 2005.  A letter dated in 
June 2005 satisfied the duty to notify provisions concerning an 
increased rating claim.  In particular, the correspondence 
informed the Veteran of the need for evidence of a worsening of 
his service-connected right knee disability.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  The Veteran was provided with notice of how 
disability ratings and effective dates are determined in an April 
2006 letter, after the initial adjudication of the Veteran's 
claim.  

The Veteran's claim was subsequently readjudicated in the May 
2007 Statement of the Case (SOC), as well as the April 2008 
Supplemental Statement of the Case (SSOC).  Although the April 
2006 letter was not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, because he was 
subsequently provided adequate notice and was provided nearly two 
years to respond with additional argument and evidence and also 
because the claim was readjudicated and an SOC and additional 
SSOC were provided to the Veteran in May 2007 and April 2008.  
See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, private treatment 
records and VA examination reports are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  In addition, medical records used in the 
adjudication of his claim for disability benefits from the Social 
Security Administration have been obtained and associated with 
his claims folder.  Indeed, at no time has the Veteran referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his claim.  

The duty to assist includes obtaining a medical 
examination/opinion when such is necessary to make a decision on 
the claim, as defined by law.  

VA examinations with respect to the issue on appeal were obtained 
in June 2005 and February 2008.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate, as they were predicated on a review of 
the Veteran's medical records, an interview of the Veteran and a 
discussion of his medical history, and the examinations fully 
address the rating criteria that is relevant to rating the 
disability in this case.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination concerning the issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The examination reports reflect that the Veteran's claims file 
was not requested by the VA RO for review, and it is unclear 
whether the files were available for review during either 
examinations.  However, the Board observes that review of the 
claims file is only required where necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's findings and conclusions; necessity for pre-
examination records review is to be determined according to the 
facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. 
Reg. 10,064 (1996).  Here, resort to the Veteran's claims file 
was not necessary because the Veteran provided an accurate 
account of his medical history, thus ensuring a fully informed 
examination.  Moreover, the claims file was not necessary for the 
examiner to provide findings as to the current symptoms of the 
Veteran's service-connected right knee disability, which is the 
question at issue in this case.  The examiner was not asked to 
resolve conflicting medical opinions or diagnoses.  So review of 
the file was not needed.  Thus, the Board finds that a remand for 
further examination with respect to the Veteran's claim for an 
increased rating would only delay the Veteran's appeal and would 
likely not result in a different outcome.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome here, the Board finds that any such failure is harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the scheduler criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-
97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability. When a knee 
disorder is already rated under Diagnostic Code 5257, the Veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
Veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261. Painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.  The claimant's painful motion may 
add to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.  In addition, the VA General Counsel has held 
that separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, which 
in turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints affected, which in this case would 
be Diagnostic Codes 5260 (limitation of flexion of the leg) and 
5261 (limitation of extension of the leg).  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability evaluation is 
assigned for ankylosis of the knee, favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5257, a 10 percent disability evaluation is 
assigned for slight recurrent subluxation or lateral instability.  
A 20 percent disability evaluation is contemplated when such 
impairment is moderate.  A 30 percent disability evaluation is 
contemplated when such impairment is severe.  

Under Diagnostic Code 5258, a 20 percent disability evaluation is 
assigned for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees.  A 
10 percent disability evaluation is assigned when flexion is 
limited to 45 degrees.  A 20 percent disability evaluation is 
warranted when flexion is limited to 30 degrees.  A 30 percent 
disability evaluation is warranted when flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for extension of the knee limited to five degrees.  A 10 
percent disability evaluation is contemplated for extension 
limited to 10 degrees.  A 20 percent disability evaluation is 
warranted when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited to 
20 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula 
with slight knee or ankle disability warrants a 10 percent 
rating.  A 20 percent disability evaluation is warranted for 
moderate disability, and a 30 percent evaluation is warranted for 
marked disability.  

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 
4.71, Plate II.  (2009).  

The Veteran is currently assigned a 20 percent disability 
evaluation for his service-connected right knee disorder pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5262) (hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned, the additional code is shown 
after the hyphen).  

The Veteran contends that he is entitled to a rating in excess of 
20 percent for his service-connected disability.  For the reasons 
that follow, the Board concludes that an increased rating is not 
warranted.  

VA treatment records dated in March 2004 reflect the Veteran's 
complaints of instability in his knees.  The Veteran was seen for 
a routine follow up examination in May 2005 during which he 
reported that he felt something pop in his right knee while 
walking up the stairs five weeks prior.  Upon evaluation, the 
Veteran's knee displayed "gross crepitus and pain with 
extension" and was described as "unstable."  He was instructed 
to wear a knee brace all the time, and to take over the counter 
medication for the pain.  

The Veteran was afforded a VA orthopedic examination in June 
2005, during which he explained that he first injured his knee in 
service when he tore his meniscus while climbing a ladder, that 
he underwent a laparoscopic menisectomy soon after, and that his 
pain has progressively grown worse since this time.  The Veteran 
indicated that he is able to stand between three to eight hours a 
day with only brief periods of rest, and that he does not use any 
assistive devices to help him walk.  He maintains to have tried 
wearing the recommended knee brace, but that it did not help.  
The Veteran complained of stiffness in the knee, repeated 
episodes of effusion, and noted that he experiences flare-ups of 
joint disease to a moderate level of severity on a weekly basis, 
which last between one to two days and served to increase the 
pain in his right knee.  

During the physical examination, the examiner noted that there 
was crepitus, effusion, grinding, painful movement and guarding 
of movement in the right knee.  The examiner also observed 
patellar and meniscus abnormalities in the right knee, noting 
that there was limited motion of the patella, and that the 
Veteran had undergone a partial menisectomy as there were signs 
of meniscal injury on the current exam.  There were no findings 
of instability, locking, or dislocation during the physical 
examination, and the Veteran was shown to have flexion to 
120 degrees and extension to 0 degrees during active and passive 
range of motion exercises, with pain beginning at 100 degrees.  
Upon repetitive motion, his range of motion was 0 to 90 degrees, 
and the factor most responsible for limitation of motion was 
pain.  The examiner diagnosed the Veteran with an old meniscal 
tear, status post menisectomy, as well as degenerative arthritis 
and noted that the Veteran's service-connected disability had a 
mild effect on his ability to perform his chores, and a moderate 
effect on his ability to participate in sports and recreational 
activities.  

The Veteran underwent magnetic resonance imaging (MRI) in July 
2005, the findings of which reflected "linear signal 
abnormalities within the patellar cartilage" as well as an area 
of "bony overgrowth" arising from the posterior and lateral 
aspect of the medial tibial plateau, which could be 
representative of an osteochondroma.  The impression derived from 
the July 2005 MRI report reflects mild joint effusion and 
moderate degenerative changes in the lateral tibiofemoral joint 
compartment.  The report also shows there to be a moderate 
abnormality of the lateral meniscus, including meniscal tears, 
and lateral extrusion of the lateral meniscus.  There were also 
mild signal changes in the patellar cartilage, which were 
described as groove like.  The major ligaments, including the 
cruciate ligaments were shown to be intact.  

During a December 2007 private treatment visit with Dr. K.B., the 
Veteran reported to have experienced several years of joint pain 
involving the knees, right hand and wrist.  With respect to his 
knees, the Veteran described the pain as constant, and indicated 
that the right knee pain was worse than the left.  Dr. K.B. 
observed there to be tenderness about the knees without redness, 
warmth or swelling and that the Veteran experienced difficulty 
walking, "especially on steps or trying to squat, knee, or 
crawl."  The physician also observed that the Veteran walked 
with a right-sided limp as a result of his knee pain, but that he 
was able to stand unassisted.  It was noted that the Veteran had 
a mild degree of difficulty arising from his seat, and was 
"stepping up and down from the examination table with knee 
pain."  In reviewing the Veteran's medical records, the examiner 
noted that his X-rays revealed findings of degenerative joint 
disease.  

The physical examination of the knees revealed complaints of 
moderate pain on range of motion testing, and the physician noted 
there to be tenderness with mild swelling and moderate 
patellofemoral crepitus, but no noted redness, warmth or 
appreciable effusion.  The Veteran was able to walk on the heels 
and toes and perform tandem gait, but with knee pain.  It was 
also noted that he could squat halfway with knee pain.  The 
Veteran was shown to have flexion to 125 degrees and extension to 
10 degrees.  Based on his review of the Veteran's records as well 
as his physical examination of the Veteran, Dr. K.B. diagnosed 
the Veteran with bilateral knee osteoarthritis and provided other 
diagnoses for conditions affecting his other extremities.  In 
summary, Dr. K.B. concluded that the objective findings showed 
there to be "pain, tenderness and motion loss worse on the right 
side and mild swelling, but no effusion."  The physician also 
indicated that the objective findings showed there to be 
limitations in terms of "prolonged walking, standing, trying to 
squat, knee, crawl, heavy lifting and carrying."  

The evidence of record reflects that the Veteran filed for 
disability benefits at the Social Security Administration (SSA).  
In his application, the Veteran reported that he can not sit, 
stand, or walk for long periods of time due to the pain in his 
knees and legs.  He further explained that as a result of his 
pain, his knees and legs "hurt so bad" for him to even try to 
walk up a flight of stairs.  He wrote that he can no longer 
participate in any of his hobbies as a result of his pain.  

During a January 2008 VA treatment visit, the Veteran complained 
of swelling in his knees which progresses throughout the day, and 
was assessed with having bilateral knee pain.  It was recommended 
that the Veteran hold off on a possible knee replacement for as 
long as possible and visit with another orthopedic physician for 
an additional consultation.  

The Veteran was afforded another VA examination for his service-
connected right knee disability as well as other conditions in 
February 2008, during which he again discussed how he injured his 
knee in service, and relayed that his condition has grown 
progressively worse since its onset in service.  The Veteran 
reported no instability, giving way, weakness, stiffness, 
episodes of dislocation or subluxation, locking, effusion or 
incoordination of the knee, but did indicate to experience pain 
and tenderness in his right knee.  He explained that he can only 
stand for one hour, that he is only able to walk one-quarter of a 
mile, and he currently does not use his knee brace.  Upon 
physical examination, the examiner observed that the Veteran 
walked with an antalgic gait.  He also noted that there was no 
grinding, instability, or clicks or snaps, but did find signs of 
crepitus, edema, tenderness, pain at rest and guarding of 
movement in the right knee.  The examiner also found signs of 
patellar abnormality - specifically subpatellar tenderness - and 
meniscus abnormality in the right knee, and indicated that the 
McMurray's test produced positive results.  The Veteran was shown 
to have flexion from 5 to 95 degrees, and extension to 0 degrees 
upon active range of motion.  There was objective evidence of 
pain with active and repetitive motion.  However, there was no 
additional limitation or reduction of range of motion upon 
repetition of these exercises.  The physician noted that the 
Veteran did not have joint ankylosis and that there was no 
evidence of inflammatory arthritis.  

The examiner also reviewed a January 2008 report of an MRI of the 
right knee, the findings of which revealed "mild degenerative 
narrowing of the lateral joint compartment and of the 
patellofemoral articulation," "mild osteoporosis," and "slight 
hypertrophic bony change of lateral aspects of tibial plateaus."  
There was no sign of joint effusion or any indication of an acute 
fracture-dislocation apparent.  The impression derived from the 
MRI report was that the Veteran's right knee had undergone mild 
degenerative changes.  Based on his review of the Veteran's 
medical records, his discussion with the Veteran regarding his 
medical history, and the physical examination of the Veteran, the 
examiner diagnosed the Veteran with lateral compartment 
degenerative joint disease, a lateral meniscus tear, and 
osteochondroma.  It was noted that while this disability had an 
impact on physical employment, there was "no impact on sedentary 
employment which allows change of position ad lib."  With 
respect to how this condition affected the Veteran's activities 
of daily living, the examiner noted that his right knee condition 
has a mild effect on his ability to drive, travel, and 
participate in recreational activities, a moderate affect on his 
ability to perform his chores, and completely prevents him from 
exercising and participating in sports.  The examiner further 
noted that the Veteran's sleep is interrupted by his knee pain.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased rating for his service 
connected residuals of a right knee meniscal injury with 
patellofemoral syndrome and DJD.  He is currently assigned a 
20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
which governs impairment of the tibia and fibula.  In this 
regard, the Board notes there was no impairment of the tibia and 
fibula with marked right knee disability in any of the three 
above-mentioned examinations or during any of the VA treatment 
visits.  While the July 2005 MRI report reflected "bony 
overgrowth" in the lateral aspect of the medial tibial plateau, 
and the January 2008 MRI report reflects "slight hypertrophic 
bony change of lateral aspects of tibial plateaus," the medical 
findings are negative for any mention, treatment for or diagnosis 
of a malunion of the tibia and fibula with marked knee or ankle 
disability.  As such, entitlement to a rating higher than 20 
percent for the service-connected residuals of a right knee 
meniscal injury with patellofemoral syndrome and DJD under 
Diagnostic Code 5262 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Moreover, the Board notes that the Veteran is not entitled to a 
separate compensable rating under any of the additional 
diagnostic codes that evaluate impairment resulting from knee 
pathology.  As previously noted herein, Diagnostic Code 5262 
contemplates impairment of the right knee.  Thus, a separate 
rating based on pathology associated with this joint (to include, 
for example, limitation of flexion or extension, and instability, 
of that joint) would be pyramiding and must be avoided.  

Indeed, a disability rating greater than the currently-assigned 
evaluation of 20 percent is not warranted under either Diagnostic 
Codes 5260 or 5261.  The evidence of record simply does not 
support such a grant.  During the June 2005 examination, the 
Veteran's right knee range of motion was 0 to 120 degrees 
bilaterally, with limitation of flexion to 90 degrees due to pain 
on repetitive motion.  His range of motion was 10 to 125 degrees 
bilaterally during his December 2007 private examination, and 5 
to 95 degrees during his February 2008 VA examination.  As such, 
he has not been shown to meet the criteria for a 30 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  

In addition, a disability rating greater than the 
currently-assigned 20 percent evaluation is not warranted under 
Diagnostic Code 5257.  During a March 2005 VA treatment visit, 
the Veteran reported to experience pain and instability in his 
knees.  At his May 2005 VA treatment visit, the Veteran indicated 
that he felt something pop in his right knee while climbing the 
staircase.  Despite the Veteran's subjective complaints of 
instability, additional and more recent medical evidence did not 
reflect any signs of instability in his right knee.  In 
particular, the Veteran denied experiencing any instability in 
his right knee during his June 2005 VA examination, and further 
examination of his right knee did not reveal any signs of 
instability.  The December 2007 private treatment evaluation is 
clear of any complaints, findings, notations or evidence of 
instability in the knees.  Further, the Veteran denied 
experiencing any instability or episodes of dislocation or 
subluxation in his right knee during his February 2008 VA 
examination, and the physician did not find signs of instability 
upon physical examination of the Veteran.  The Board acknowledges 
the Veteran's complaints of instability in his right knee, which 
he is competent to make.  However, considering the normal 
examinations in June 2005, December 2007 and February 2008, as 
well as the Veteran's denial of instability and occurrences of 
subluxation or dislocation, and no objective medical findings 
reflecting such, the Board finds that the medical evidence of 
record does not indicate impairment of the right knee with severe 
recurrent subluxation or lateral instability.  As such, a rating 
in excess of 20 percent for instability of the right knee cannot 
be granted.  

The Board has also considered whether the Veteran would be 
entitled to an increased evaluation for his right knee disorder 
under Diagnostic Codes 5010 and 5003.  The Veteran's range of 
motion in his right knee has been shown to be no worse than 
extension to 10 degrees (See December 2007 private treatment 
report) and flexion to 90 degrees (See June 2005 VA examination 
report.)  Therefore, the Veteran's limitation of flexion and 
extension are both noncompensable under Diagnostic Codes 5260 and 
5261.  Further, although the MRI conducted in July 2005 showed 
there to be mild joint effusion, and this report in conjunction 
with the January 2008 MRI report, revealed degenerative changes 
in the right knee, the major ligaments, including the "cruciate 
ligaments" were shown to be "intact."  

During the December 2007 private evaluation, there was evidence 
of tenderness with mild swelling and moderate patellofemoral 
crepitus in the Veteran's right knee.  However, there was no 
noted redness, warmth or appreciable effusion.  Further, the 
February 2008 VA examiner did not find any signs or indications 
of inflammatory arthritis.  In addition, the Veteran has never 
been noted to display any symptom except painful motion, 
tenderness, effusion and crepitus as a result of his disability - 
symptoms which are contemplated by the 20 percent already 
assigned.  Therefore, assigning a separate rating under 
Diagnostic Codes 5010 and 5003 for the pain caused by arthritis 
would violate the rule against pyramiding.  38 C.F.R. § 4.14 
(2010).  

The Board has also considered a functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, an increased evaluation for the 
Veteran's service-connected right knee disorder syndrome is not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are contemplated by the 
20 percent rating already assigned.  In this regard, the Board 
observes that the Veteran has complained of pain, tenderness, 
effusion and instability in his right knee.  He also reported to 
have severe difficulty exercising and moderate difficulty 
completing his chores.  However, he reported having no difficulty 
conducting daily tasks such as feeding, bathing, grooming and 
dressing himself.  

Further, the Board notes that the June 2005 VA examination showed 
a reduction in the Veteran's range of motion during repeated 
flexion primarily due to pain.  The Board also observes the 
February 2008 VA examination which indicated a reduction in the 
Veteran range of motion during repeated flexion due to pain.  
However, the Veteran's range of motion has been shown to be no 
worse than flexion to 90 degrees in the June 2005 examination and 
flexion to 95 degrees in the February 2008 examination.  Thus, 
the Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation and the effect of this symptomatology is 
contemplated in the currently assigned 20 percent disability 
evaluation.  Therefore, the Board finds that the preponderance of 
the evidence is against an increased evaluation for the Veteran's 
service-connected right knee chondromalacia.  38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a, Diagnostic Code 5262, (2009), DeLuca, 
supra.  

In addition, the Board has also considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes for the knee.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has 
considered the propriety of assigning a higher, or separate, 
rating under another diagnostic code.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  In this regard, Diagnostic Code 5256 
is not for application as ankylosis was not shown.  Diagnostic 
Codes 5258 has a maximum rating criteria of 20 percent, and 
Diagnostic Code 5259 has a maximum rating criteria of 10 percent, 
so the Veteran could not receive a higher rating under these 
codes.  Furthermore, Diagnostic Code 5263 is not for application 
as recurvatum was not shown.  

Additionally, the record contains no evidence showing that the 
Veteran is entitled to a higher rating for his service-connected 
right disorder at any point during the instant appeal.  
Accordingly, staged ratings are not appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds 
that the current 20 percent evaluation for the Veteran's 
service-connected right knee disability is appropriate for the 
entire appeal period.  


III.  Extraschedular Consideration

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right knee disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right knee 
with the established criteria found in the rating schedule for 
disabilities of the knee shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
range of motion, instability, and pain on motion.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his right knee.  Indeed, other than having 
undergone a laparoscopic menisectomy during the 1980s, it does 
not appear that the Veteran has required additional surgery or 
hospitalization for his right knee.  Additionally, there is not 
shown to be evidence of marked interference with employment due 
to the disability.  The record reflects that the Veteran applied 
for benefits at the SSA, and in his application, he reported that 
he worked as a business owner/drywall hanger for nearly sixteen 
years, but stopped in 2006 as a result of his physical 
conditions, to include his knee pain.  While the Veteran had 
difficulty maintaining his job as a dry wall hanger, there is no 
objective evidence that he is unable to obtain any form of 
employment due to his right knee condition.  During his February 
2008 VA examination, the examiner wrote that the Veteran's knee 
condition had an impact on physical employment, but no impact on 
sedentary employment "which allows change of position ad lib."  
Therefore, the evidence shows that the Veteran is able to obtain 
some form of employment, just not a physically tasking one.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.  

Also, as unemployability related solely to a service-connected 
disability has not been shown, the Board finds that any further 
discussion of entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) is not 
warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In any 
event, a March 2008 rating action denied entitlement to a TDIU.  
Following receipt of notification of that decision, the Veteran 
did not initiate an appeal of the denial of that claim.  


ORDER

Entitlement to an evaluation greater than 20 percent for service-
connected residuals of a right knee meniscal injury with 
patellofemoral syndrome and DJD is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


